Exhibit 10.1

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS IS AN EXCLUSIVE LICENSE AGREEMENT (“Agreement”) entered into this 30th day
of June, 2005 (the “Effective Date”), by and among KNOLL VENTURES, INC.
(“Knoll”), a Canadian corporation with a place of business at
                                , and DDS TECHNOLOGIES USA, INC. (“DDS”), a
Delaware corporation with a place of business at 150 East Palmetto Park Road,
Suite 510, Boca Raton, FL 33432.

 

RECITALS

 

  A. DDS is the owner of certain rights with respect to dry disaggregation
technology products;

 

  B. Knoll has identified a market for such products, and wishes to expand such
market;

 

  C. Knoll wishes to obtain an exclusive license with respect to such DDS
technology for purposes of processing and extraction of metals and other
materials from mining, mine waste or tailings within North America; and

 

  D. DDS wishes to grant such a license on the terms and conditions set forth
below.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

AGREEMENT

 

1. Definitions. Capitalized terms used in this Agreement shall have the
following meanings:

 

“AAA” shall have the meaning assigned to it in Subsection 14.3 (“Arbitration”).

 

“Authorized Purpose” shall mean the operation of Machines and Enhanced Machines
solely to process and/or extract metals and other materials from mines, mine
waste or tailings physically located in the Authorized Territory.

 

“Authorized Territory” shall mean, subject to Subsection 2.4 (“Exclusivity and
Additional Territory”), collectively the United States of America, Canada and
Mexico.

 

“Claims” shall have the meaning assigned to it in SECTION 12 (“INDEMNITY”).

 

“Confidential Information” shall have the meaning assigned to it in SECTION 8
(“CONFIDENTIAL INFORMATION”).

 

“Disclosing Party” shall have the meaning assigned to it in SECTION 8
(“CONFIDENTIAL INFORMATION”).

 

“Effective Date” shall have the meaning assigned to it in the first paragraph of
this Agreement.

 

“Enhanced Machines” shall have the meaning assigned to it in Subsection 4.1
(“Enhancements”).

 

“Enhancements” shall have the meaning assigned to it in Subsection 4.1
(“Enhancements”).



--------------------------------------------------------------------------------

“Indemnified Party” shall have the meaning assigned to it in SECTION 12
(“INDEMNITY”).

 

“Indemnifying Party” shall have the meaning assigned to it in SECTION 12
(“INDEMNITY”).

 

“Machines” shall mean DDS machines as exist as of the Effective Date.

 

“New Country Fee Records” shall have the meaning assigned to it in Subsection
6.3 (“Audit”).

 

“New Country Fees” shall have the meaning assigned to it in Subsection 6.1 (“New
Country Fees”)

 

“Patents” shall mean patents, utility models and applications therefor,
including any and all divisionals, continuations, re-examinations, renewals,
provisionals, continuations-in-part, or re-issues owned or licensable by DDS
(including without limitation U.S. Pat. No. 6,848,582), and which are in
existence as of the Effective Date or which come into existence at any time
thereafter and embody any Trade Secrets, and including any and all Enhancements.

 

“Receiving Party” shall have the meaning assigned to it in SECTION 8
(“CONFIDENTIAL INFORMATION”).

 

“Royalties” shall have the meaning assigned to it in Subsection 5.1
(“Royalties”).

 

“Sulfur Agreement” shall mean that certain “Exclusive License Agreement” by and
among Knoll, DDS and Sulfur Solutions, Inc., a wholly-owned subsidiary of Knoll,
and entered into on or around February 18, 2005.

 

“Sulfur Solutions” shall mean Sulfur Solutions, Inc., a wholly-owned subsidiary
of Knoll, for whom Knoll shall be deemed an agent for purposes of this
Agreement.

 

“Term” shall have the meaning assigned to it in SECTION 7 (“TERM, TERMINATION
AND EXTENSION”).

 

“Trade Secrets” shall mean all ideas, concepts, know-how, formulas, techniques,
procedures, and other non-public information regarding the use or operation of
Machines or Enhanced Machines on or before the Effective Date, including without
limitation materials described as such in EXHIBIT A (“TRADE SECRETS”), and
including any and all Enhancements.

 

2. TRADE SECRET AND PATENT LICENSES.

 

2.1 Trade Secrets. Subject to Knoll’s performance hereunder, including without
limitation the timely payment of Royalties, DDS hereby grants to Knoll solely
during the Term, the following licenses:

 

A. an exclusive (both as to DDS and all third parties, and subject to Subsection
2.4(A) (“Exclusivity”)), transferable (as described in Subsection 14.10
(“Assignment”)), Royalty-bearing license (with the right to grant sublicenses),
to use such Trade Secrets solely for the Authorized Purpose; and

 

B. a non-exclusive, transferable (as described in Subsection 14.10
(“Assignment”)), Royalty-bearing license (with the right to grant sublicenses)
to sell metals and other materials which are derived pursuant to Subsection
2.1(A) to third parties outside the Authorized Territory.



--------------------------------------------------------------------------------

2.2 Patents. Subject to Knoll’s performance hereunder, including without
limitation the timely payment of Royalties, DDS hereby grants to Knoll solely
during the Term and solely in the Authorized Territory, the following licenses:

 

A. an exclusive (both as to DDS and all third parties, and subject to Subsection
2.4(A) (“Exclusivity”)), Royalty-bearing license (with the right to grant
sublicenses), solely for the Authorized Territory, to use the Patents, and
practice any claims thereof, solely for the Authorized Purpose; and

 

B. a non-exclusive, transferable (as described in Subsection 14.10
(“Assignment”)), Royalty-bearing license (with the right to grant sublicenses)
to sell metals and other materials derived pursuant to Subsection 2.2(A) to
third parties outside the Authorized Territory.

 

2.3 Enhancements. With respect to any future Trade Secrets or Patents regarding
any Enhancements which shall be owned by DDS as described in Subsection 4.1
(“Enhancements”), the licenses described in Subsection 2.1 (“Trade Secrets”) and
in Subsection 2.2 (“Patents”) shall apply to such Trade Secrets and Patents,
subject to all of the applicable terms and conditions set forth herein or in
this Agreement.

 

2.4 Exclusivity and Additional Territory.

 

A. Exclusivity. The parties understand and agree that, subject to Knoll’s
performance under this Agreement and subject to Subsection 2.4(B) (“Additional
Territory”), DDS shall not grant any licenses or sublicenses to any third
parties with respect to any Patents or Trade Secrets to allow such third parties
to process and/or extract metals and other materials from mining, mine waste or
tailings anywhere in the world for a period of three (3) years from the
Effective Date.

 

B. Additional Territory. At the end of the three (3) year period described in
Subsection 2.4(A) (“Exclusivity”), Knoll shall be entitled to add such countries
and regions in which Knoll has established a significant commercial presence
(with respect to the processing and/or extraction of metals and other materials
from mining, mine waste, tailings or other feed stock pursuant to this
Agreement) to the Authorized Territory as Knoll may wish upon written notice to
DDS given no later than sixty (60) days after the end of such three (3) year
period, subject, however, to all of the terms and conditions set forth in this
Agreement. The parties understand and agree that thereafter the provisions of
Subsection 2.4(A) (“Exclusivity”) shall no longer apply outside the Authorized
Territory as such Authorized Territory may have been added to as hereinabove
provided, but that the obligation of Knoll to pay New Country Fees to DDS as
described in Subsection 6.2 (“Payment”) shall apply. The addition of such
countries and regions by Knoll shall be at no additional cost to Knoll but shall
also be subject to the Royalty obligations set forth herein.

 

2.5 Sublicenses. All sublicenses granted by Knoll as provided in this SECTION 2
(“TRADE SECRET AND PATENT LICENSES”) shall be in a commercially reasonable,
legally enforceable and written form, and shall be no less protective of DDS’s
rights (including without



--------------------------------------------------------------------------------

limitation DDS’s rights with respect to its Confidential Information”) than this
Agreement. Knoll shall identify all sublicensees to DDS promptly and in writing,
and shall ensure that such sublicensees are at all times in full compliance with
the terms of such sublicense agreements.

 

3. SALE OF MACHINES.

 

3.1 Sulfur Agreement. The parties acknowledge that, as of the Effective Date,
DDS has contracted to deliver to Knoll and Sulfur Solutions certain Machines
pursuant to the Sulfur Agreement, and that such Machines shall be subject to the
terms of both the Sulfur Agreement and this Agreement; provided, however, that
in the event of a conflict between the terms thereof, the terms of this
Agreement shall prevail, and that further that Machines under this Agreement
shall in no event include those described in Subsection 3.2 (“Initial Machine
Sale”) of the foregoing Sulfur Agreement.

 

3.2 Sample. The parties further acknowledge that, as of the Effective Date,
Knoll has delivered to DDS a small sample of mining waste for examination and
inspection by DDS for testing in a Machine pursuant to the licenses granted to
Knoll in SECTION 2 (“TRADE SECRET AND PATENT LICENSES”).

 

4. ENHANCEMENTS.

 

4.1 Enhancements. Knoll will operate one (1) or more Machines located at its
premises in Calgary, Alberta, Canada for the Authorized Purpose and shall
evaluate the performance thereof for no longer than sixty (60) days from the
Effective Date. As a result of such evaluation Knoll may recommend to DDS
certain improvements, enhancements and customizations thereto which are in
Knoll’s reasonable judgment necessary or desirable to improve the performance of
such Machine (collectively, “Enhancements”). Such Enhancements shall belong
solely to DDS, and Knoll shall take all steps, both during and after the Term,
reasonably required by DDS to assign all rights therein to DDS (with DDS to
promptly reimburse Knoll for its reasonable, out of pocket costs in connection
therewith), and to properly document and record such ownership and assignment.
At such time as any of the Enhancements are incorporated into a Machine, such
Machine shall be referred to as an “Enhanced Machine.”

 

4.2 Use of Machines and Enhanced Machines. Knoll shall agree that it shall not,
to the extent permitted by law or good commercial practice, use, or permit or
encourage the use of, Machines or Enhanced Machines purchased by Knoll for any
purpose other than the Authorized Purpose.

 

4.3 Buy Back Rights. In the event of any expiration or termination of this
Agreement, or prior to any contemplated sale, lease, license, consignment or any
other transfer of any Machine or Enhanced Machine by Knoll to any third party,
Knoll shall give no less than forty-five (45) days’ written notice thereof to
DDS, and shall afford DDS the opportunity to purchase all or some of such
Machines or Enhanced Machines (at DDS’s discretion) ***. In the event that DDS
declines to purchase any such Machines or Enhanced Machines, Knoll may proceed
with the foregoing sale, lease, license, consignment or other transfer of such
Machines or Enhanced Machines. The parties understand and agree that any
agreements for sale of Machines or Enhanced Machines to third parties (including
without limitation any sublicensees of Knoll) by DDS shall contain an analogous
“buy back” provision; provided; however, that it shall not be an obligation of
Knoll hereunder to arrange for the re-sale or return of such Machines or
Enhanced Machines to DDS.



--------------------------------------------------------------------------------

5. ROYALTIES AND PAYMENT.

 

5.1 Royalties. In addition to payment for the purchase of Machines and Enhanced
Machines, Knoll shall also pay to DDS certain royalties (“Royalties”) to be
calculated as follows, based on amounts paid to Knoll by third parties for
metals or other materials which are produced using such Machines or Enhanced
Machines, or for sublicenses or other rights granted pursuant to this Agreement:

 

A. Where Knoll uses Machines or Enhanced Machines to process mine waste or
tailings for the extraction of metals and other materials, the Royalty paid to
DDS shall be based on a percentage of gross revenue received by Knoll in
connection therewith, to be calculated as follows: ***; and

 

B. Where Knoll grants any sublicenses of any rights hereunder, the Royalty shall
be calculated as follows based upon all revenues received by Knoll in connection
therewith:

 

PERCENTAGE

--------------------------------------------------------------------------------

   NUMBER OF AFFECTED MACHINES


--------------------------------------------------------------------------------

***

   ***

***

   ***

***

   ***

 

5.2 Sublicensees. The Royalty obligation described herein shall, in every case,
remain an obligation of each sublicensee, purchaser, assignee or other party or
customer with whom Knoll shall enter into a transaction in which there is any
direct or indirect grant of any DDS rights, by sublicense or otherwise, and the
parties acknowledge that it is their mutual intention that Royalties to be paid
to DDS will be substantially the same, regardless of whether sulfur or sulfur
derivatives are processed by Knoll or by a sublicensee. To the extent that an
adjustment in Royalty calculation shall be necessary in order to achieve such
intention, the parties shall cooperate and negotiate in good faith to adjust the
Royalty calculation accordingly.

 

5.3 Payment. Knoll shall pay Royalties to DDS on a calendar quarterly basis,
thirty (30) days in arrears. Each payment of Royalties shall be accompanied by
written documentation sufficient to explain to DDS’s reasonable satisfaction the
amount and calculation of such Royalties. Knoll shall also provide on an annual
basis a comprehensive, written report, certified as accurate by Knoll’s
independent accountants, describing all Royalties due and paid, and the
calculation thereof.

 

5.4 Audit. Knoll shall also maintain at all times written records of all metals
and other materials sold, or contracted for sale, by or on behalf of Knoll
pursuant to this Agreement in a form and format reasonably required by DDS
(collectively, “Records”). Knoll shall maintain such Records solely at Lawson
Lundell LLP 3700, 205 – 5th Avenue S.W., Calgary,



--------------------------------------------------------------------------------

Alberta T2P 2V7 and shall make such Records available for audit by DDS, or DDS’s
accountants and representatives, upon reasonable notice (in no event less than
two (2) nor more than five (5) business days’ notice). DDS shall conduct such an
audit no more frequently than two (2) times each calendar year. In the event
that any such audit reveals an underpayment of Royalties, Knoll shall
immediately pay the amount of such underpayment plus interest thereon calculated
at one and one-half percent (1.5%) of all owed and unpaid Royalties, or the
highest rate allowed by law, whichever is lower. Where such audit reveals an
underpayment of more than five percent (5%), and Knoll shall also reimburse DDS
for its out of pocket expenses in connection with such audit. Knoll shall
maintain all such Records for no less than five (5) years following the
expiration or termination of this Agreement.

 

5.5 Currency. All amounts owed or paid under this Agreement by Knoll, including
without limitation under the Purchase Agreement, and any and all Royalties,
shall be calculated and paid in the local currency where any corresponding
amounts were originally paid to Knoll.

 

6. NEW COUNTRY FEES AND PAYMENT.

 

6.1 New Country Fees. After the end of the three (3) year period described in
Subsection 2.4(A) (“Exclusivity”), as to any amounts received by Knoll from
third parties with respect to any licenses or sublicenses to any third parties
with respect to any Patents or Trade Secrets to allow such third parties to
process and/or extract metals and other materials from mine waste or tailings
outside the Authorized Territory (as such Authorized Territory may have been
added to pursuant to Subsection 2.4(B) (“Additional Territory”)) certain fees
(“New Country Fees”) shall be paid to DDS as follows, and shall be considered
Royalties.

 

A. Where Knoll uses Machines or Enhanced Machines to process mine waste or
tailings to extract metals or other materials, the New Country Fee paid to DDS
shall be based on a percentage of gross revenue received by Knoll in connection
therewith, to be calculated as follows: ***; and

 

B. Where Knoll grants any sublicenses of any rights hereunder, the New Country
Fee shall be *** in connection therewith.

 

6.2 Payment. Knoll shall pay New Country Fees to DDS on a calendar quarterly
basis, thirty (30) days in arrears. Each payment of New Country Fees shall be
accompanied by written documentation sufficient to explain to DDS’s reasonable
satisfaction the amount and calculation of such New Country Fees. Knoll shall
also provide on an annual basis a comprehensive, written report, certified as
accurate by Knoll’s independent accountants, describing all New Country Fees due
and paid, and the calculation thereof.

 

6.3 Audit. Knoll shall also maintain at all times written records of all metals
and other materials sold, or contracted for sale, by or on behalf of Knoll
pursuant to this Agreement in a form and format reasonably required by Knoll
(collectively, “New Country Fee Records”). Knoll shall maintain such New Country
Fee Records at Lawson Lundell LLP 3700, 205 – 5th Avenue S.W., Calgary, Alberta
T2P 2V7, and shall make such New Country Fee Records available for audit by DDS,
or DDS’s accountants and authorized representatives, upon reasonable notice (in
no event less than two (2) nor more than five (5) business days’ notice). Knoll
shall conduct such an audit no more frequently than two (2) times each calendar
year. In



--------------------------------------------------------------------------------

the event that any such audit reveals an underpayment of New Country Fees, Knoll
shall immediately pay the amount of such underpayment plus interest thereon
calculated at one and one-half percent (1.5%) of all owed and unpaid New Country
Fees, or the highest rate allowed by law, whichever is lower. Where such audit
reveals an underpayment of more than five percent (5%), Knoll shall also
reimburse DDS for its out of pocket expenses in connection with such audit.
Knoll shall maintain all such New Country Fee Records for no less than five (5)
years following the expiration or termination of this Agreement.

 

6.4 Currency. All amounts owed or paid under this Agreement by Knoll, including
without limitation any and all New Country Fees, shall be calculated and paid in
the local currency where any corresponding amounts were originally paid to
Knoll.

 

7. TERM, TERMINATION AND EXTENSION.

 

7.1 Term. The term of this Agreement (“Term) shall be five (5) years, subject to
earlier termination and extension as hereinbelow provided.

 

7.2 Termination. Either party may terminate this Agreement for the material
breach of the other party which breach has remained uncured for thirty (30) days
after notice thereof.

 

7.3 Extension. In the event that Knoll has paid Royalties in each year and has
also has not at any time been called in material breach of this Agreement
pursuant to Subsection 7.2 (“Termination”), Knoll shall have the right to extend
this Agreement for up to one (1) additional five (5) year period (which period
shall be deemed part of the Term), provided the Royalty paid by Knoll to DDS in
the fifth year of the first five years of the original Term shall be *** per
each Machine and Enhanced Machine per year on an annualized basis.

 

7.4 Effect. In the event of any expiration or termination of this Agreement, all
licenses granted by DDS hereunder shall immediately terminate, each party shall
immediately return to the other party such other party’s Confidential
Information as described in Subsection 8.5 (“Return of Confidential
Information”), and the provisions of Subsection 4.3 (“Buy Back Rights”) shall
continue to apply.

 

8. CONFIDENTIAL INFORMATION.

 

8.1 Description. Each party (the “Disclosing Party”) may from time to time
during the Term of this Agreement disclose to the other party (the “Receiving
Party”) certain non-public information regarding the Disclosing Party’s
business, including technical, marketing, financial, personnel, planning, and
other information (“Confidential Information”). The Disclosing Party shall mark
all such Confidential Information in tangible form with the legend
‘confidential’, ‘proprietary’, or with similar legend. With respect to
Confidential Information disclosed orally, the Disclosing Party shall describe
such Confidential Information as such at the time of disclosure, and shall
confirm such Confidential Information as such in writing within thirty (30) days
after the date of oral disclosure. The Trade Secrets and any other non-public
information regarding Machines or Enhanced Machines shall, however, be
considered the Confidential Information of DDS regardless of whether so marked
or confirmed.

 

8.2 Confidential Nature of Terms of Agreement. Each party agrees not to disclose
the terms of this Agreement to any third party except as required by law or
regulation, in order to enforce such party’s rights hereunder, or under
obligation of confidence to advisors, attorneys, accountants, or investment
professionals.



--------------------------------------------------------------------------------

8.3 Protection of Confidential Information. Except as expressly permitted by
this Agreement including without limitation in SECTION 2 (“TRADE SECRET AND
PATENT LICENSES”), the Receiving Party shall not disclose the Confidential
Information of the Disclosing Party, and shall not use the Confidential
Information of the Disclosing Party for any purpose not expressly permitted by
this Agreement. Subject to the foregoing, the Receiving Party shall limit the
disclosure of the Confidential Information of the Disclosing Party to the
employees, professional advisors or agents of the Receiving Party who have a
need to know such Confidential Information for purposes of this Agreement, and
who are, with respect to the Confidential Information of the Disclosing Party,
bound in writing (or by statute or regulations) by confidentiality terms no less
restrictive than those contained herein. The Receiving Party shall provide
copies of such written agreements to the Disclosing Party upon request;
provided, however, that such agreement copies shall themselves be deemed the
Confidential Information of the Receiving Party.

 

8.4 Exceptions. Notwithstanding anything herein to the contrary, Confidential
Information shall not be deemed to include any information which, as evidenced
by the Receiving Party’s written records: (a) was already lawfully known to the
Receiving Party at the time of disclosure by the Disclosing Party as reflected
in the written records of the Receiving Party; (b) was or has been disclosed by
the Disclosing Party to a third party without obligation of confidence; (c) was
or becomes lawfully known to the general public without breach of this
Agreement; (d) is independently developed by the Receiving Party without access
to, or use of, the Confidential Information; (e) is approved in writing by the
Disclosing Party for disclosure by the Receiving Party; (f) is required to be
disclosed in order for the Receiving Party to enforce its rights under this
Agreement; or (g) is required to be disclosed by law or by the order or a court
or similar judicial or administrative body; provided, however, that the
Receiving Party shall notify the Disclosing Party of such requirement
immediately and in writing, and shall cooperate reasonably with the Disclosing
Party, at the Disclosing Party’s expense, in the obtaining of a protective or
similar order with respect thereto.

 

8.5 Return of Confidential Information. The Receiving Party shall return to the
Disclosing Party, destroy or erase all Confidential Information of the
Disclosing Party in tangible form: (a) upon the written request of the
Disclosing Party (except with respect to the Trade Secrets or other Confidential
Information of which the Receiving Party is entitled to continued possession
under the terms of this Agreement); or (b) upon the expiration or termination of
this Agreement, whichever comes first, and in both cases, the Receiving Party
shall certify promptly and in writing that it has done so.

 

9. TECHNICAL SUPPORT AND CUSTOMIZATIONS.

 

9.1 End Users. Knoll shall be responsible for all marketing and sales of metals
and other materials which are derived pursuant to Subsection 2.1(A) or
Subsection 2.2(A) to third parties (or for operating as a “toll processor” with
respect thereto), and all related customer support and assistance, and shall do
so in a diligent and honest manner. In no event shall Knoll direct any Knoll
customer to contact DDS, and DDS shall direct all such customers to Knoll
instead.



--------------------------------------------------------------------------------

9.2 Technical Support. DDS shall provide technical support and consultation, up
to a maximum of one hundred (100) person-hours per year, with respect to
Machines and Enhanced Machines each calendar year at times and places as may be
reasonably agreed to by the parties, and which may include telephone, video
conference or in-person meetings. Any out of pocket expenses of DDS in
connection therewith, including without limitation any reasonable travel and
living expenses, shall be reimbursed by Knoll. Any additional technical support
services by DDS shall be agreed to separately by the parties, and shall be paid
for by Knoll at rates no higher than DDS’s normal commercial rates.

 

9.3 Customizations. Subject to Subsection 4.1 (“Enhancements”), any other
modifications, changes, updates, or enhancements of or to Machines or Enhanced
Machines which are proposed, invented, conceived, reduced to practice or
requested by Knoll shall be owned exclusively by DDS, and Knoll shall disclose
all of the foregoing promptly to DDS, and shall take all steps reasonably
required by DDS to assign all rights therein to DDS, and to properly document
and record such ownership and assignment. Knoll shall be free to apply such
modifications, changes, updates or enhancements to Machines or Enhanced Machines
upon notice to (but not necessarily permission from) DDS; provided, however,
that the Knoll understands and agrees that the foregoing may affect (or
eliminate) any warranty remedy Knoll would otherwise be eligible for pursuant to
Subsection 11.2 (“By DDS”), and provided further that the foregoing shall be
subject to SECTION 12 (“INDEMNITY AND GUARANTY”).

 

10. LIMITATION OF LIABILITY. OTHER THAN FOR A BREACH OF SECTION 8 (“CONFIDENTIAL
INFORMATION”), OR FOR AN EXCEEDING OF THE SCOPE OF THE LICENSES GRANTED
HEREUNDER, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OTHER PARTY
FOR ANY LOSS OF USE, INTERRUPTION OF BUSINESS OR ANY INDIRECT, SPECIAL,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING LOST
PROFITS) REGARDLESS OF THE FORM OF ACTION SEEKING SUCH DAMAGES (WHETHER IN
CONTRACT, TORT, INCLUDING NEGLIGENCE, STRICT PRODUCT LIABILITY OR OTHERWISE),
EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

11. REPRESENTATIONS AND WARRANTIES.

 

11.1 By Knoll. Knoll hereby represents and warrants, to and for the benefit of
DDS and its parent, subsidiaries, shareholders, customers, affiliates, agents
and assigns, as of the Effective Date, throughout the Term and thereafter, as
follows:

 

A. Knoll has conducted its own thorough inquiry into the details and operation
of the Machine and the intellectual property to be licensed under this
Agreement;

 

B. Knoll possesses sufficient technical skill, experience and knowledge to
conduct such an inquiry in a meaningful and effective way;

 

C. DDS has cooperated with Knoll and has provided Knoll such information and
documentation as Knoll has requested in the course of such inquiry;

 

D. Knoll acknowledges that DDS has no responsibility for the selection of the
Machine by Knoll or its suitability, or the suitability of the foregoing
intellectual property, for use in Knoll’s business; and



--------------------------------------------------------------------------------

E. Knoll and it sublicensees shall ensure that all Machines and Enhanced
Machines are operated solely for the Authorized Purpose, in a commercially
reasonable and safe manner, and so as not to cause injury or damages to persons
or real or tangible personal property.

 

11.2 By DDS. DDS hereby warrants that Machines and Enhanced Machines as
delivered to Knoll pursuant to the Purchase Agreement shall be materially free
from defects in materials and workmanship in normal use for twelve (12) months
from the date of original delivery thereof by DDS to Knoll. In the event of any
such defects in any Machine or Enhanced Machine, Knoll shall promptly notify
DDS, and DDS shall, at its option, use its commercially reasonable efforts to
repair or replace such Machine or Enhanced Machine. The foregoing states DDS’s
sole liability and Knoll’s sole remedy, for any breach of warranty under this
Agreement.

 

11.3 Disclaimer. EXCEPT AS EXPRESSLY STATED IN SUBSECTION 11.2 (“BY DDS”), ALL
MACHINES, ENHANCED MACHINES, AND ALL OTHER DELIVERABLE ITEMS UNDER THIS
AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS, WITHOUT ANY WARRANTY WHATSOEVER, AND
DDS HEREBY DISCLAIMS ALL OTHER WARRANTIES, INCLUDING WITHOUT LIMITATION ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NON-INFRINGEMENT.

 

12. INDEMNITY. Each party (the “Indemnifying Party”) agrees to indemnify, defend
and hold harmless the other party (the “Indemnified Party”) from and against all
claims, demands, threats, suits or proceedings (collectively, “Claims”), and all
losses, arising from any injury or damages to persons or real or tangible
personal property arising from the conduct of the Indemnifying Party in the
course of the performance of this Agreement. In the event of any such Claim, the
Indemnified Party shall promptly notify the Indemnifying Party, and shall
cooperate reasonably with the Indemnifying Party (at the Indemnifying Party’s
expense) in the defense or settlement of such Claim.

 

13. SURVIVAL AND ORDER OF PRECEDENCE. In the event of any expiration or
termination of this Agreement, the provisions of SECTION 1 (“DEFINITIONS”),
Subsection 4.3 (“Buy Back Rights”), Subsection 5.4 (“Audit”), Subsection 6.3
(“Audit”), Subsection 7.4 (“Effect”), SECTION 8 (“CONFIDENTIAL INFORMATION”),
SECTION 10 (“LIMITATION OF LIABILITY”), SECTION 11 (“REPRESENTATIONS AND
WARRANTIES”), SECTION 12 (“INDEMNITY”), SECTION 13 (“SURVIVAL AND ORDER OF
PRECEDENCE”) and SECTION 14 (“GENERAL”) shall survive and shall continue to bind
the parties. In the event of any conflict between the terms of this Agreement
and the terms of any exhibit, the terms of the exhibit shall control.

 

14. GENERAL.

 

14.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and the State of Florida without regard to
conflicts of law principles. The parties agree that the United Nations
Convention on Contracts for the International Sale of Goods is specifically
excluded from application to this Agreement. Subject to Subsection 14.3
(“Arbitration”), the state and federal courts located in Palm Beach County,
Florida, shall have sole jurisdiction over any disputes arising hereunder, and
the parties hereby consent to the personal jurisdiction of such courts.



--------------------------------------------------------------------------------

14.2 Attorneys’ Fees. In the event any proceeding or lawsuit is brought by any
party in connection with this Agreement, the prevailing party in such proceeding
shall be entitled to receive its costs, expert witness fees and reasonable
attorneys’ fees, including costs and fees on appeal.

 

14.3 Arbitration. Any dispute or controversy arising out of or relating to this
Agreement shall be settled by binding arbitration in accordance with the Rules
of the American Arbitration Association (“AAA”) in the State of Florida, subject
to the laws of that state, other than its conflicts of law principles. A single
arbitrator engaged in the practice of law, who is knowledgeable about
intellectual property transactions, shall conduct the arbitration. The
arbitrator shall be selected in accordance with AAA procedures from a list of
qualified people maintained by AAA. The arbitration shall be conducted in Boca
Raton, Florida. There shall be no discovery other than the exchange of
information which is provided to the arbitrator by the parties. The power of the
arbitrator to fashion procedures and remedies within the scope of this Agreement
is recognized by the parties as essential to the success of the arbitration
process. Written reasons for the arbitrator’s decisions should be complete and
explicit, but limited to only those issues necessary to support the award. The
written reasons should include the basis for any damages awarded and a statement
of how the damages were calculated. Each party shall bear its costs and
attorney’s fees of any arbitration. The arbitrator shall assess his or her
costs, fees and expenses against the party losing the case unless the arbitrator
believes that neither party is the clear loser, in which case the arbitrator
shall divide such fees, costs and expenses according to his or her sole
discretion. The arbitrator’s decision and award shall be final and binding, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Any duty to arbitrate under this Agreement shall
remain in effect and enforceable after termination of this Agreement for any
reason.

 

14.4 Notices. All notices or reports permitted or required under this Agreement
shall be in writing and shall be delivered by personal delivery, facsimile, or
by certified or registered mail, return receipt requested, and shall be deemed
given: (i) upon personal delivery; (ii) the next day following the date of
transmittal when transmitted by facsimile; (iii) or five (5) business days after
deposit in the mail. Notices shall be sent to the parties at the addresses
described on the first page of this Agreement or such other address as either
party may designate for itself in writing. Notices to DDS shall include a copy
sent to: John E. Cummerford, Esq., Greenberg Traurig, 2375 E. Camelback Road,
Suite 700, Phoenix, AZ 85016. Notices to Knoll shall include a copy sent to John
R. Houghton Professional Corp. c/o Lawson Lundell LLP 3700, 205 – 5th Avenue
S.W., Calgary, Alberta T2P 2V7.

 

14.5 No Agency. Nothing contained herein shall be construed as creating any
agency, partnership, or other form of joint enterprise between the parties.

 

14.6 Force Majeure. Neither party shall be liable hereunder by reason of any
failure or delay in the performance of its obligations hereunder on account of
strikes, shortages, riots, insurrection, fires, flood, storm, explosions, acts
of God, war, governmental action, labor conditions, earthquakes, material
shortages or any other cause which is beyond the reasonable control of such
party.

 

14.7 Waiver. The failure of either party to require performance by the other
party of any provision hereof shall not affect the full right to require such
performance at any time thereafter; nor shall the waiver by either party of a
breach of any provision hereof be taken or held to be a waiver of the provision
itself.



--------------------------------------------------------------------------------

14.8 Severability. In the event that any provision of this Agreement shall be
unenforceable or invalid under any applicable law or be so held by applicable
court decision, such unenforceability or invalidity shall not render this
Agreement unenforceable or invalid as a whole, and, in such event, such
provision shall be changed and interpreted so as to best accomplish the
objectives of such unenforceable or invalid provision within the limits of
applicable law or applicable court decisions.

 

14.9 Headings. The section headings appearing in this Agreement are inserted
only as a matter of convenience and in no way define, limit, construe, or
describe the scope or extent of such section or in any way affect this
Agreement.

 

14.10 Assignment. Neither party shall assign any rights or obligations under
this Agreement, either in whole or in part, without the prior, written consent
of the other party, which consent shall not be unreasonably withheld. DDS shall,
however, have the right to assign this Agreement in whole to a third party that
acquires, is acquired by, merges with, or engages in a similar transaction with
DDS. Knoll shall be entitled to assign the benefit of this Agreement to a
company yet to be incorporated for the purposes of the transactions contemplated
in this exclusive license agreement.

 

14.11 Brokers. Except with respect to the parties’ obligations to the Terrier
Group, LLC, which obligations shall be addressed through separate negotiations
by each party with the Terrier Group, LLC, each party hereby represents that it
has not used the services of any broker or similar party in the connection
therewith, and that there are no brokers’ fees, sales commissions or similar
payments owed by such party.

 

14.12 Injunction. Notwithstanding the provisions of Subsection 14.3
(“Arbitration”), either party shall be free to seek injunctive relief were
available in any court of competent jurisdiction.

 

14.13 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be considered an original, but all of which
together will constitute one and the same instrument.

 

14.14 No Construction. This Agreement is the product of negotiations between the
parties and their respective counsel, has been jointly drafted, and shall not be
construed for or against either party.

 

14.15 Entire Agreement. This Agreement together with the exhibits hereto
completely and exclusively states the agreement of the parties regarding its
subject matter, and supersedes, and its terms govern, all prior proposals,
agreements, or other communications between the parties, oral or written,
regarding such subject matter. This Agreement shall not be modified except by a
subsequently dated written amendment signed on behalf of each of the parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

 

DDS TECHNOLOGIES USA, INC.

  KNOLL VENTURES INC.

BY:

 

/S/ SPENCER STERLING

--------------------------------------------------------------------------------

  BY:  

/S/ RICHARD KNOLL

--------------------------------------------------------------------------------

NAME:

  SPENCER STERLING   NAME:   RICHARD KNOLL

TITLE:

      TITLE:    

DATE:

      DATE:    



--------------------------------------------------------------------------------

EXHIBIT A

TRADE SECRETS

 

1. Canadian Pat. Appl. No. [No Number Yet Assigned]

 

2. Mexican Pat. Appl. No. PA/a/2004/011713